        Case 1:89-cv-01754-TFH Document 1216 Filed 08/19/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


  LASHAWN A., et al.,

         Plaintiffs,

         v.                                     Civil Action No. 89-1754 (TFH)

  MURIEL BOWSER, et al.,

         Defendants.


                         NOTICE TO CLASS MEMBERS OF
                       PROPOSED SETTLEMENT AGREEMENT

   PLEASE READ THIS NOTICE CAREFULLY AND COMPLETELY. A
   SETTLEMENT HAS BEEN PROPOSED IN THE LASHAWN A. CASE THAT
   MAY AFFECT THE RIGHTS OF CERTAIN DISTRICT OF COLUMBIA
   RESIDENTS WHO WERE INVOLVED IN THE DISTRICT’S CHILD
   WELFARE SYSTEM.

   Why did you get this notice?

1. The purpose of this notice is to inform you about a proposed settlement in the
   LaShawn A. lawsuit. The settlement may affect the rights of certain people in
   the District who were in foster care or known to the District’s child welfare
   system because of reported abuse or neglect. The settlement is not final. In order
   for the settlement to be final, the judge in this case, the Honorable Thomas F.
   Hogan, will hear from different people and decide if the settlement is fair,
   reasonable, and adequate. If this notice applies to you, you will have an
   opportunity to tell the judge what you think about the settlement before the
   judge decides whether to approve it.

   The rest of this notice explains the LaShawn A. lawsuit, how to determine
   whether this lawsuit applies to you, the key terms of the proposed settlement,
   and how you can give the judge your opinion about the proposed settlement.

   Does this notice apply to you?

2. This notice may apply to you if you are now or have ever been in foster care in
   the District or were known to the District’s child welfare system because of
         Case 1:89-cv-01754-TFH Document 1216 Filed 08/19/20 Page 2 of 8




   reported abuse or neglect.

   What is this lawsuit about?

3. The LaShawn A. lawsuit was brought in 1989 by a group of people on behalf of
   a class of children who were in foster care or known to the District’s child welfare
   system because of reported abuse or neglect. The people who brought the
   lawsuit, called the “named plaintiffs,” were LaShawn A., by her next friend
   Evelyn Moore; Demerick B., by his next friend Dr. Owne Rennert; Gary C., by
   his next friends Crystal and Wesley Brown; Leo C., by his next friends Crystal
   and Wesley Brown; Robert D., by his next friend, Daryl Anette Chamblee; Kevin
   E., by his next friend Elizabeth Velez; and Tyrone F., by his next friends Eva
   Nash and Anatasia Holmes. They filed the lawsuit on their behalf and on behalf
   of all other persons like them (“plaintiffs”).

4. The plaintiffs sued the District of Columbia officials responsible for the
   operation of the child-welfare and foster-care systems in the District. The people
   who were sued are called “defendants.” Today, the defendants are the Mayor
   and the Child and Family Services Agency (CFSA).

5. The judge who was assigned to this case decided that the named plaintiffs and
   their lawyers would fairly represent all similarly situated persons, making this
   case a “class action.” Because this is a class action, the people to whom this notice
   applies are also called “class members.” After trial, the Court found the District
   liable for both constitutional and federal statutory violations.

6. From 1993 through the present, the parties agreed to various plans to support
   and govern the operation and performance of the District of Columbia’s child
   welfare system, now led by CFSA. The judge approved those agreements, which
   are called “Consent Decrees” and have the force of law.

7. An expert was approved by the Court to ensure that the defendants did what
   they agreed to do. This expert, the Center for the Study of Social Policy (CSSP)
   is called the Court Monitor, makes regular reports to the judge about the
   defendants’ progress in meeting their obligations, and has worked with the
   defendants to achieve the goals in the Consent Decrees.

8. In October 2019, the judge approved the most recent agreement between the
   parties, known as the Exit and Sustainability Plan (ESP). Of the 80 Exit
   Standards set forth in the 2010 Implementation and Exit Plan, the ESP placed
   56 in the “Outcomes to be Maintained” section because the District
   demonstrated sustained performance and no future external monitoring was
   required.


                                             2
        Case 1:89-cv-01754-TFH Document 1216 Filed 08/19/20 Page 3 of 8




9. The remaining Exit Standards were placed in the “Outcomes to be Achieved”
   section, as the District continued to work towards compliance with all the Exit
   Standards. The ESP also outlined additional commitments the defendants were
   to make to exit from the lawsuit and federal court oversight.

10. The Court Monitor’s most recent report, dated June 8, 2020, noted that the
    defendants had continued to make progress, meeting or partially meeting most
    of the remaining Exit Standards.

11. Given the progress that the defendants made on meeting more of the Exit
    Standards and the challenges to meeting the remaining Exit standards, the
    parties—aided by the Court Monitor—decided to discuss whether there was a
    way to resolve the remaining issues without more litigation.

12. The plaintiffs and the defendants have written down their agreement in a
    document called the “Settlement Agreement.” Although, on August __, 2020, the
    judge preliminarily approved the agreement, the settlement is NOT FINAL. The
    settlement will be final only after the judge approves it after holding a public
    hearing called a “fairness hearing.” Before the judge decides to approve it, you
    can tell the judge if you do not like any part of it and you can ask the judge to
    let you speak at the fairness hearing.

  What are the key terms in the Settlement Agreement?

13. The Settlement Agreement requires the defendants to take several steps
    designed to improve the child-welfare foster-care systems. The defendants have
    roughly two years to meet their obligations under the agreement. The key terms
    of the Agreement are:

       • CFSA will contract with a provider to develop a specialized psychiatric
       residential treatment facility (PRTF) for children and youth in foster care.
       The PRTF will meet nationally recognized standards and have a capacity to
       serve up to 8 children between the ages of 8 and 12.

       • By December 31, 2020, CFSA will authorize, recruit for and license enough
       foster care placements to have a 10% built-in surplus of foster care beds and
       will ensure that this surplus is maintained for the duration of the
       Settlement Agreement. As part of CFSA’s efforts towards meeting this
       obligation, CFSA will hire a full-time staff person responsible for developing
       and carrying out a recruitment plan for foster care placements.

       • CFSA will ensure accessibility for clinical and therapeutic services for
       children and families by:
              • Maintaining a minimum of four in-house behavioral health
                therapists, a behavioral health clinical supervisor, and a psychiatric

                                            3
      Case 1:89-cv-01754-TFH Document 1216 Filed 08/19/20 Page 4 of 8




              nurse practitioner.
            • Maintaining a contract with a mental health provider to provide
              support and specialized therapeutic and crisis stabilization services
              to children in foster care aged five and over and their families. The
              contract will provide for the ability to serve 150 children and
              families each year.

     • CFSA will maintain its ESP commitments toward self-regulation and
     public reporting, including:
            • Creating and updating policies;
            • Continuing to strengthen CFSA’s continuous quality improvement
              processes, with quarterly and annual reports available on CFSA’s
              website;
            • Continuing to complete and make public an annual Needs
              Assessment and Resource Development Plan, and report on
              Financial Support for Community-Based Services; and,
            • Continuing to conduct Quality Service Reviews (QSRs) for at least
              two years after exit from court jurisdiction, and at least once every
              two years thereafter.

     • CFSA will maintain caseload standards as follows:
           • 90% of workers will have caseloads meeting these standards:
           • Social workers conducting investigations of reports of abuse and/or
             neglect shall not exceed 1:12 investigations.
           • Social workers providing services to children and families in which
             the child or children in the family are living in their home shall not
             exceed 1:15 families.
           • Social workers providing services to children in placement,
             including children in Emergency Care and children in any other
             form of CFSA physical custody, shall not exceed 1:15 children for
             children in foster care.
           • Staff having responsibility for conducting home studies shall not
             exceed 30 cases.

Other Key Provisions

     • The Court-appointed Monitor will assess CFSA’s performance on the ESP
     requirements and the Commitments made in the Settlement Agreement for
     the period beginning January 1, 2020 and ending December 31, 2020 and
     provide the Parties and the Court with a complete draft containing all
     relevant information and data by March 1, 2021 and a final report by March
     31, 2021.

     • If the plaintiffs believe the defendants are not in compliance, the Parties
     will engage in mediation with the Court-appointed Monitor.

                                         4
         Case 1:89-cv-01754-TFH Document 1216 Filed 08/19/20 Page 5 of 8




        • If, 45 days after receiving a draft of the report and 15 days after receving
        the final report, the parties are unable to resolve compliance issues through
        mediation, Plaintiffs may raise their concerns to the Court which may result
        in further litigation. The fairness hearing and final settlement dates
        anticipated in this notification as well as in the Settlement Agreement are
        contingent upon Defendants’ satisfaction of the Settlmeent Agreement
        terms and are subject to change. For the most up to date information
        regarding the time of the fairness hearing, please see www.cfsa.dc.gov.

        • CFSA will prepare two public performance reports, one each for the first
        half and the second half of 2021.

        • These reports will be validated by the Court-appointed monitor whose
        assessment will be included as part of CFSA’s public performance report.

        • Plaintiffs may at any time after the first report and within 6 months after
        CFSA’s final public performance report, file an enforcement action alleging
        breach of the Settlement Agreement, but must first engage in mediation
        assisted by the Court-appointed monitor in an attempt to resolve their
        concerns.

        • Unless an enforcement action is filed, the Settlement Agreement will
        expire 6 months after the filing of CFSA’s final public performance report.

        • The judge will retain jurisdiction over the case to decide any disputes about
        compliance with the Settlement Agreement.

        • The Settlement Agreement contains more detail about each of these
        commitments and includes an enforcement provision.

14. You may obtain a copy of the entire Settlement Agreement on CFSA’s website
    at www.cfsa.dc.gov.

15. Plaintiffs’ lawyers believe that this Agreement is fair, reasonable, adequate, and
    is in the best interests of the class because it requires the defendants to continue
    to work to improve the child-welfare and foster-care system.

16. The lawyers for the plaintiff class are: Marcia Robinson Lowry, Executive
    Director of A Better Childhood, and Arthur Spitzer, Legal Co-Director of the
    American Civil Liberties Union of D.C.. Class members do not pay any fees to
    these lawyers. If you have questions for the plaintiffs’ lawyers, you can write to
    them at:

         LaShawn A. Settlement

                                             5
        Case 1:89-cv-01754-TFH Document 1216 Filed 08/19/20 Page 6 of 8




        Attention: Marcia Robinson Lowry
        A Better Childhood, Inc.
        355 Lexington Avenue, Floor 16
        New York, NY 10017

  Now that you know the key terms of the Settlement Agreement, what can you do
  next?

17. If you agree with the Settlement Agreement, you do not have to do anything.

18. If you disagree with any part of the Settlement Agreement and you want to tell
    the judge, you have to do these things:

       • You must write a letter to the judge telling him what you do not like about
       the Settlement Agreement. Include your name, address, phone number, and
       signature in the letter.

       • On the first page of your letter write in large or underlined letters: “Civil
       Action No. 1:89-cv-01754: Objections to Settlement Agreement in LaShawn
       A. v. Bowser.”

       • Mail your letter to:
       The Honorable Thomas F. Hogan
       U.S. District Court for the District of Columbia
       E. Barrett Prettyman U.S. Courthouse
       333 Constitution Avenue, NW
       Washington, D.C. 20001

       • You must also mail copies of your letter to the lawyers for the plaintiffs
       and defendants at the following addresses:

       LaShawn A. Class Counsel                    LaShawn A. Settlement
       Attn: Marcia Robinson Lowry                 Office of the Attorney General
       A Better Childhood, Inc.                     for the District of Columbia
       355 Lexington Avenue                        Attn: Andrew Saindon
       Floor 16                                    Senior Assistant Attorney General
       New York, NY 10017                          400 6th Street, N.W., 10th Floor
       Mlowry@abetterchildhood.org                 Washington, D.C. 20001
                                                   andy.saindon@dc.gov


       • If you need help writing your objections, you may ask someone to object on
       your behalf. The representative must state in the objection that he or she is
       your representative and explain the nature of the representation and the

                                           6
           Case 1:89-cv-01754-TFH Document 1216 Filed 08/19/20 Page 7 of 8




          name of the class member.

          • If you have a guardian or you are under the age of 18, your parent,
          guardian or court- appointed representative may object on your behalf. The
          guardian must state in the objection that he or she is your representative,
          the details of the appointment by the probate court or relationship to you (if
          parent) and explain the nature of the representation and the name of the
          class member.

19. You must do all of this to be sure that the judge will read your letter. Your letter
    must be received on or before May 1, 2021 1.

20. DO NOT CALL THE COURT. THE COURT WILL NOT ACCEPT PHONE
    CALLS ABOUT THIS. YOU MUST SUBMIT YOUR OBJECTIONS IN
    WRITING.

     When and where will the judge decide whether to approve the Settlement
     Agreement?

21. A final fairness hearing will be held on June 1, 2021, 2 at 10:00 a.m., unless it
    has been postponed for reasons relating to an earlier dispute, before the
    Honorable Thomas F. Hogan of the U.S. District Court for the District of
    Columbia, at the E. Barrett Prettyman United States Courthouse. Please check
    with the Court to confirm the date of the hearing. The courthouse is located at
    333 Constitution Avenue, N.W., Washington, D.C. 20001. The hearing will be
    held in Courtroom 25A.

22. At the final fairness hearing, the judge will consider whether the settlement is
    fair, reasonable, and adequate. The judge will consider any objections that were
    made according to the procedures described above. Plaintiffs’ and defendants’
    lawyers will be available to answer any questions that the judge may have.

23. You may speak at the hearing only if you sent your objections to the judge in
    writing.

24. If you would like to speak at the hearing, you must also request in writing the

 1 These dates are contingent upon Defendants meeting their obligation under the
 Settlement Agreement and Plaintiffs finding that no enforcement action is necessary
 during the evaluation period specified. For the most up to date information regarding
 the time of the fairness hearing, please see www.cfsa.dc.gov.

 2See Footnote 1 above for information regarding how the date of the fairness hearing
 may change.
                                              7
        Case 1:89-cv-01754-TFH Document 1216 Filed 08/19/20 Page 8 of 8




   judge’s permission to speak. To do this, send a letter to the judge and send copies
   to the lawyers for plaintiffs and defendants with the following on the first page
   in large or underlined letters: “Civil Action No. 1:89-cv-01754: LaShawn A. v.
   Bowser: Notice of Intention to Appear at Final Fairness Hearing.” Include your
   name, address, phone number, and signature in the letter.

25. If the judge decides to approve the settlement, his decision is final and the
    lawsuit will end, except that the Court will still be available to enforce the
    contract provisions for another 18 months if necessary. The defendants will
    undertake the commitments in the Settlement Agreement and class members
    will no longer be able to petition the courts for the same thing that they sued
    about in the LaShawn A. lawsuit.

26. If the judge does not approve the settlement, the ESP will continue in effect.




                                            8
